Citation Nr: 0706857	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by damage to the ear drums, including hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claim seeking 
service connection for tinnitus, and declined to reopen a 
previously disallowed claim of entitlement to service 
connection for a disability manifested by damage to the ear 
drums including hearing loss, based new and material 
evidence.  The veteran perfected a timely administrative 
appeal.  However, as explained in more detail below, the 
Board construes the issues as listed on the cover page.

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the hearing, the 
veteran withdraw his appeal of the issue of entitlement to 
service connection for diabetes mellitus as secondary to 
herbicide exposure.  Accordingly, this issue is no longer a 
part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Board observes that in March 1997, the veteran filed an 
application seeking entitlement to service connection for a 
disability manifested by damage to the ear drums, including 
hearing loss.  The RO denied the claim for this disability in 
a September 1997 rating decision.  In August 1998, the 
veteran filed a Notice of Disagreement (NOD) contesting the 
denial of that claim.  In September 1998, the RO furnished 
the veteran a Statement of the Case (SOC).  Later, in 
September 1998, the veteran presented oral testimony at a 
personal hearing before the RO concerning the hearing loss 
issue.  The Hearing Officer certified the written transcript 
of the hearing on September 26, 1998.  In this regard, the 
perfection of an appeal requires a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991 & 2002); 
38 C.F.R. § 20.200 (1998 & 2006).  In this case, the 
veteran's oral statements, as contained in the written 
hearing transcript of September 1998, meet the requirements 
necessary for a Substantive Appeal.  See 38 U.S.C.A. § 7105; 
Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Tomlin v. 
Brown, 5 Vet. App. 355, 357 (1993).

The Board accepts the veteran's personal hearing transcript 
of September 1998, for purposes of this appeal, as a valid 
Substantive Appeal with respect to the September 1997 rating 
decision.  Id; see also 38 C.F.R. § 20.202 (1998 & 2006).  
Thus, the veteran's March 1997 claim for service connection 
for a disability manifested by damage to the ear drums, 
including hearing loss, remains pending and the September 
1997 rating decision does not constitute a final adjudication 
of that claim.  Compare 38 C.F.R. § 3.160(d) (2006) (defining 
a finally adjudicated claim), with 38 C.F.R. § 3.160(c) 
(2006) (defining a pending claim).  However, the Board notes 
that in a February 2004 rating decision, the RO addressed the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a disability 
manifested by damage to the ear drums, including hearing 
loss.  Therefore, the veteran's contentions were improperly 
addressed as an attempt to reopen the claim based on 
finality, rather than as an original claim based on the 
merits.  Accordingly, the Board construes the issue on appeal 
to be entitlement to service connection for a disability 
manifested by damage to the ear drums, including hearing 
loss.

In connection with this appeal, the Board notes that the VA 
examiner indicated in the December 1998 report that the 
veteran provided a history of in-service and post-service 
noise exposure.  The examiner's final assessment also 
indicated that the veteran's hearing loss might be a result 
of noise.  In any event, the Board notes the 1998 report 
reflects that the veteran claimed that he first had hearing 
loss in 1977, which is several years post service; and that 
tinnitus was not actually complained of or noted in the 
report.  The veteran now claims that he suffers from both 
conditions and indicates that he noticed the onset of each 
following his exposure to loud noises in service.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for a 
disability manifested by damage to the 
ear drums including hearing loss, and 
entitlement to service connection for 
tinnitus, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C. 
A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO should then undertake any 
other development required to comply 
with the Veterans Claims Assistance Act 
(VCAA) and implementing regulations, to 
include obtaining the VA medical 
opinions ordered below.

3.  The RO should schedule the veteran 
for the following VA examinations: an 
audiological examination and an Ears, 
Nose and Throat (ENT) examination.  The 
claims file, to include a copy of this 
Remand, is to be made available to and 
be reviewed by each examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

a.  Audiological examination:  Based on 
the results of the examination and 
review of the claims file, the examiner 
is asked to provide an opinion of the 
following:  If the veteran is found to 
have impaired hearing in one or both 
ears: (i) at a level of 40 decibels or 
greater in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz; or, (ii) 
at a level of at least 26 decibels or 
greater in at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz; or,(iii) at speech recognition 
scores, using the Maryland CNC Test, of 
less than 94 percent, then please 
answer the following question:
        
Is it at least as likely as not (a 
50 percent probability or greater) 
that the veteran's hearing loss 
had its onset during his period of 
military service from March 1964 
to December 1973, or that this 
condition was caused by an 
incident that occurred during his 
period of military service, to 
include the November 1973 injury 
to the ears?
        
b.  ENT examination:  Based on the 
results of the examination and review 
of the claims file, the examiner is 
asked to provide an opinion of the 
following: Is it at least as likely as 
not (a 50 percent probability or 
greater) that the veteran developed 
tinnitus during his period of military 
service from March 1964 to December 
1973, or that this condition caused was 
caused by any incident that occurred 
during his period of military service, 
to include the November 1973 injury to 
the ears?
        
Each examiner should set forth the 
rationale for all opinions expressed 
and conclusions reach, in a legible 
report.
        
4.  Then, the RO should adjudicate the 
issues of entitlement to service 
connection for a disability manifested 
by damage to the ear drums including 
hearing loss on a de novo basis (and 
based on the original claim filed in 
March 1997), and entitlement to service 
connection for tinnitus.  If any 
benefits on appeal remain denied, a 
supplemental statement of the case 
(SSOC) must be issued, and the veteran 
and his representative must be afforded 
an opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


